DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-16, 21-22, 25-28, 32 and 26, are rejected under 35 U.S.C. 102 as being anticipated by Swager (U.S. Publication 20170322167).
Regarding claim 1, Swager discloses a sensor for detecting an analyte comprising: a composition (see [0103] a sensor can include a conductive region in electrical communication with at least two electrodes, where the conductive region includes a composite) including: a semiconducting material (see fig. 1 [0118] the substrate can be made of flexible materials, such as paper, polymers, skin, cloth, tissue, plants, leather, thin sheets of semiconductors or metals, and tires); an oxidation catalyst proximate to the semiconducting material (see [0131] metal nanoparticles or ions were incorporated to the residual pyridyl groups in the P4VP that are not consumed in the quaternization reaction, [0141-0142] detector was fabricated from a composite of SWCNTs and surface-immobilized P4VP decorated with AgNPs for sensitivity to a model analyte, ammonia, by tuning the composite film thickness and SWCNT loading); and an oxidation enhancer associated with the oxidation catalyst (see [0128] Many metal and inorganic oxide surfaces can be activated by dehydration or reaction with electrophilic reagents such as thionyl chloride or triflic anhydride. These methods can create vacancies and/or reactive sites for binding of Lewis bases, such as the nitrogen atoms of P4VP. In the case of thionyl chloride or triflic anhydride, the treatment substitutes surface hydroxyls or other groups for chloride and triflate leaving groups, respectively, that can be displaced).
Regarding claims 2, 34, Swager further discloses a polymer associating the oxidation catalyst with the semiconducting material (see [0028] the composite includes a carbon nanotube associated with a polymer covalently linked to a surface of the substrate via a linker, and measuring an electrical property at the electrodes, [0118] the substrate can be made of flexible materials, such as paper, polymers, skin, cloth, tissue, plants, leather, thin sheets of semiconductors or metals, and tires). 

Regarding claim 3, Swager further discloses wherein the polymer includes poly(4-vinylpyridine) (P4VP) (see [0144-0145]).
Regarding claim 11, Swager further discloses wherein the semiconductor material functions as the oxidation enhancer (substrates made of polymers with inorganic oxide surfaces which are organic enhancer see [0118, 0128]).
Regarding claim 12, Swager further discloses wherein the semiconducting material includes a carbon nanotube (see [0143]).
Regarding claim 13, Swager further discloses wherein the carbon nanotube is a single-walled carbon nanotube (see [0144] sensor can be fabricated based on poly(4-vinylpyridine) (P4VP) and single-walled carbon nanotube (SWCNT) composites).
Regarding claim 14, Swager further discloses wherein the semiconducting material includes a nanocarbon material (see [0005] where the composite includes a carbon nanotube associated with a polymer covalently linked to a surface of the substrate).
Regarding claim 15, Swager further discloses wherein the semiconducting material contains graphene (see [0106] The chemical bonding of nanotubes is composed entirely of sp.sup.2 bonds, similar to those of graphite).
Regarding claim 16, Swager further discloses wherein the semiconducting material is modified to bind the oxidation catalyst (see [0103]).
Regarding claim 20, Swager further discloses wherein the oxidation enhancer includes a polymer (see [0103, 0118, 0128]).
Regarding claim 21, Swager further discloses wherein the oxidation enhancer includes an inorganic oxide, inorganic salt, inorganic halide, or a high electron affinity molecule (see [0128] Many metal and inorganic oxide surfaces can be activated by dehydration or reaction with electrophilic reagents such as thionyl chloride or triflic anhydride. These methods can create vacancies and/or reactive sites for binding of Lewis bases, such as the nitrogen atoms of P4VP. In the case of thionyl chloride or triflic anhydride, the treatment substitutes surface hydroxyls or other groups for chloride and triflate leaving groups, respectively, that can be displaced).
Regarding claims 22, 26, Swager further discloses wherein the oxidation enhancer includes nanoparticles (see [0131] metal nanoparticles or ions were incorporated to the residual pyridyl groups in the P4VP that are not consumed in the quaternization reaction, [0141-0142] detector was fabricated from a composite of SWCNTs and surface-immobilized P4VP decorated with AgNPs for sensitivity to a model analyte, ammonia, by tuning the composite film thickness and SWCNT loading).
Regarding claim 25, Swager further discloses wherein the oxidation catalyst includes platinum, tungsten, molybdenum, copper, iron, osmium, cobalt, rhodium, palladium, vanadium, osmium, gold, cerium, iridium, iron, manganese, silver, or europium (see [0121]).
Regarding claim 27, Swager further discloses wherein the composition is located between two electrodes (see [0125]).
Regarding claim 28, Swager further discloses wherein the composition is deposited on a flexible substrate (see [0118]).

Regarding claim 32, Swager further discloses wherein the sensor includes a second composition that differs from the composition [0028].
Regarding claim 36, Swager discloses a method of preparing a sensor for detecting an analyte comprising: placing a substrate (see [0056] a method of preparing a sensor for detecting an analyte can include preparing a substrate), a semiconducting material (see [0118] he substrate can be made of flexible materials, such as paper, polymers, skin, cloth, tissue, plants, leather, thin sheets of semiconductors), an oxidation catalyst proximate to the semiconducting material (see [0056] forming a conductive region on the substrate, the conductive region including a composite, where the composite includes a carbon nanotube and a polymer, grafting a linker on the substrate, forming a covalent bond between the substrate and the polymer via the linker, also [0128, 0141-0142]), and an oxidation enhancer associated with the oxidation catalyst (see [0128] Many metal and inorganic oxide surfaces can be activated by dehydration or reaction with electrophilic reagents such as thionyl chloride or triflic anhydride. These methods can create vacancies and/or reactive sites for binding of Lewis bases, such as the nitrogen atoms of P4VP. In the case of thionyl chloride or triflic anhydride, the treatment substitutes surface hydroxyls or other groups for chloride and triflate leaving groups, respectively, that can be displaced) in electrical communication with at least two electrodes (see [0056] placing the conductive region in electrical communication with at least two electrodes).
Claim 37 is rejected under 35 U.S.C. 102 as being anticipated by Massie (U.S. Publication 20190257747).
Regarding claim 37, Massie discloses a sensor array comprising a first sensor and a second sensor, the first sensor responding to a first gas and the second sensor responding to a second gas (see [0015] When utilising sensors of the type used in the present invention which are both calibrated for detecting the same first gas (preferably methane), when the sample measured is actually the second gas (preferably natural gas), or any other hydrocarbon), wherein the sensor array provides information about a gas mixture composition (see [0027] a method of measuring the concentration of a first gas in a sample, comprising the steps of providing a detector having a sensor responsive to a first wavelength, a sensor responsive to a second wavelength, and a sensor for taking reference readings; applying a lineariser function to each of the first and second absorption figures to calculate first and second concentration figures, calibrating the sensor for each wavelength for detecting the first gas such that the data at each wavelength gives the same reading when only said first gas is present in a sample, [0029,0031] The value of D for a sample of unknown composition is then preferably extrapolated from the calibration values of D using a linear extrapolation between the calibration values to extrapolate to a value of D for the measured value of C1 for the sample).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Swager (U.S. Publication 20190031832) herein Swager 832.
Swager discloses the claimed invention above except:
Regarding claim 4, Swager does not explicitly teach wherein the polymer is hyperbranched.
However Swager 832 in a relevant art teaching detector and polymer teaches wherein the polymer is hyperbranched (see [0123] the cross-linked polymers disclosed herein are hyperbranched structures).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Swager 832 in Swager to gain the advantage of reducing treatment cost by replacing one or more of the following: an expensive process, a more expensive compound, capital equipment cost, a non-reusable component, and/or a non-reusable process [Swager 832 [0199]]                                                        
Swager discloses the claimed invention above except:
Regarding claim 5, Swager does not explicitly teach wherein the polymer backbone is partially or fully comprised of non-carbon elements.
However Swager 832 in a relevant art teaching detector and polymer teaches wherein the polymer backbone is partially or fully comprised of non-carbon elements (see [0030] a plurality of first cross-linkers, and a plurality of sulfur moieties in the polymer backbone, thereby forming a loaded polymer).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Swager 832 in Swager to gain the advantage of reducing treatment cost by replacing one or more of the following: an expensive process, a more expensive compound, capital equipment cost, a non-reusable component, and/or a non-reusable process [Swager 832 [0199]]                                                        
Swager discloses the claimed invention above except:
Regarding claims 6, 23, Swager does not explicitly teach wherein the polymer has a porous structure.
However Swager 832 in a relevant art teaching detector and polymer teaches wherein the polymer has a porous structure (see [0124]the cross-linked polymers have intrinsic three-dimensional (3-D) porosity).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Swager 832 in Swager to gain the advantage of reducing treatment cost by replacing one or more of the following: an expensive process, a more expensive compound, capital equipment cost, a non-reusable component, and/or a non-reusable process [Swager 832 [0199]]                                                        
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Swager (U.S. Publication 20140107326) herein Swager 326.
Swager discloses the claimed invention above except:
Regarding claim 7, 8, Swager does not explicitly teach wherein the polymer is produced from condensation of metal or main group element with other elements from groups 15, 16 of 17.
Swager 832 in a relevant art teaching detector and polymer used in biosensors (see [0021]) teaches wherein the polymer is produced from condensation of metal or main group element with other elements from groups 15, 16 of 17 (see [0037] The polymerizable group may be polymerized according to known methods, including, but not limited to, cationic polymerization, anionic polymerization, radical polymerization, condensation polymerization, Wittig polymerization, ring-opening polymerization, cross-coupling polymerization, addition polymerization, chain polymerization, or the like. the appropriate polymerizable group and/or polymerization reaction conditions suitable for use in a particular application. For example, the polymerizable group may include, for example, an olefinic group, acrylate group, or other group capable of forming radicals upon exposure to, for example, electromagnetic radiation, the functional group precursor comprises styrene sulfonic acid).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Swager 326 in Swager to gain the advantage that facilitate the intercalation of species between graphene sheets and, hence, enhance the expansion of materials [Swager 326 [0029]]                                                        
Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Cizeron (U.S. Publication 20160340272).
Swager discloses the claimed invention above except:
Regarding claim 9 Swager does not explicitly teach oxidation catalyst is reacting with methane.
However Cizeron in metal oxide catalysts field teaches oxidation catalyst is reacting with methane (see [0013] catalysts comprising oxides of magnesium, manganese, tungsten and/or rare earth elements are provided,.., the catalytic activity is such that the C2 selectivity is 50% or greater and the methane conversion is 20% or greater when the catalyst is employed as a heterogenous catalyst in the oxidative coupling of methane).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Cizeron in Swager to gain the advantage of an improved catalytic activity [Cizeron [0013]]                                                        
Regarding claim 33, Swager discloses a sensor for detecting an analyte comprising: a composition including : see [0103] a sensor can include a conductive region in electrical communication with at least two electrodes, where the conductive region includes a composite) a semiconducting material (see fig. 1 [0118] the substrate can be made of flexible materials, such as paper, polymers, skin, cloth, tissue, plants, leather, thin sheets of semiconductors or metals, and tires); and a oxidation catalyst that is proximate the semiconducting material (see [0131] metal nanoparticles or ions were incorporated to the residual pyridyl groups in the P4VP that are not consumed in the quaternization reaction, [0141-0142] detector was fabricated from a composite of SWCNTs and surface-immobilized P4VP decorated with AgNPs for sensitivity to a model analyte, ammonia, by tuning the composite film thickness and SWCNT loading).
Swager does not explicitly teach molecular methane oxidation catalyst.
However Cizeron in metal oxide catalysts field teaches molecular methane oxidation catalyst (see [0013] catalysts comprising oxides of magnesium, manganese, tungsten and/or rare earth elements are provided,.., the catalytic activity is such that the C2 selectivity is 50% or greater and the methane conversion is 20% or greater when the catalyst is employed as a heterogenous catalyst in the oxidative coupling of methane).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Cizeron in Swager to gain the advantage of an improved catalytic activity [Cizeron [0013]]
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Lowe (U.S. Patent 3954800).
Swager discloses the claimed invention above except:
Regarding claims 10, 24, Swager does not explicitly teach the oxidation catalyst is reacting with sulfide thiol.
However Lowe in Oxidation Of Thiols To Disulfides teaches the oxidation catalyst is reacting with sulfide thiol (see abstract, thiol reactant is oxidized by a sulfoxide reactant).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Lowe in Swager to gain the advantage of providing oxidation of the several thiol groups to produce cyclic products, e.g., a cyclic disulfide dimer, or other polymers depending on the size and nature of the R group and the specific reaction conditions. [Cizeron [0013]]                                                        

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Malhotra (U.S. Publication 20070099067).
Swager discloses the claimed invention above except:
Regarding claims 17-19, Swager does not explicitly teach wherein the enhancer includes a polyoxometalate.
However Malhotra in a relevant art teaches membrane electrode assemblies in fuel cells teaches wherein the enhancer includes a polyoxometalate (see [0016, [0023]] Component 1 could include conducting polymers such as, but not limited to, polypyrroles, polyaniline, polythiophene, polyacetylene, poly(para-phenylene), poly(dipheylamine), poly(indole), poly(fluorine), polyazulene, polyacenes, or other conducting polymers with the characteristics described herein for component 1. These CEPs exhibit significant conductivity when the polymer is switched between different oxidation states. Thus, ionic species such as protons can be electrochemically transported by maintaining a difference in oxidation states across the conductive polymer. If the conductive polymer is synthesized using a large immobile counterion, such as polyoxometalates, heteropolyacids, heteropolyanions, or polyelectrolytes, the cation exchange capacity of the polymer increases thus enhancing the proton transfer in the case of DMFC. Additionally, the conductive polymers composite that include a large hydrophobic counterion would provide a barrier to water transport across the composite).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Malhotra in Swager to gain the advantage of gaining significantly improved conductivity in polymer [Malhotra [0016]].                                                         
Claims 29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (U.S. Publication 20170322167) in view of Massie (US Publication 20190257747).
Swager discloses the claimed invention above except:
Regarding claim 29, 31, 35, Swager does not explicitly teach wherein the sensor detects methane by a change in conductivity of electrical characteristics of a circuit containing the sensor.
However Massie in a relevant art teaches Gas detection apparatus teaches the sensor detects methane by a change in conductivity of electrical characteristics of a circuit containing the sensor (see [0119] detector enables measurement of the concentration of a detectable gas, namely methane, and the discrimination of methane from natural gas (and other hydrocarbons). The detector houses at least three individual pyroelectric detectors, each with a different spectral filter attached. The first detector is for detecting primarily methane, the second is for detecting the higher hydrocarbons and the third is used as a reference)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Massie in Swager to gain the advantage of an improved gas detecting system which is able to provide more accurate information regarding both the identification of the gas present in a sample r [Massie [0008]].                                                         
Allowable Subject Matter
5.	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 30, wherein the sensor detects a thiol by a change in conductivity of electrical characteristics of a circuit containing the sensor.
					Examiner Notes
6. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pez (U.S. Publication 20180053957) discloses SYSTEM AND METHOD FOR ELECTROCHEMICAL ENERGY CONVERSION AND STORAGE.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /JERMELE M HOLLINGTON/ 
Primary Examiner, Art Unit 2858